Title: Abigail Adams to Isaac Smith Sr., 31 July 1786
From: Adams, Abigail
To: Smith, Isaac Sr.


     
      My dear Sir
      London july 31 1786
     
     This moment my cousin W. S. Letter of june 28th is come to hand containing the melancholy tidings of the death of my dear Aunt, which has greatly afflicted me, and renderd me unfit to offer to you that consolation which I need at this moment myself. That I am a most Sincere Sympathizer with you, and all your family in this afflictive dispensation no one can doubt who knew her as I knew her, and who loved her as I loved her. She was to me a second Parent, and the Law of kindness and Hospitality was written upon her Heart. Nor was her benevolence confined to her kindred and Relatives, but she Streched out her bountifull hand to the poor and the needy. When the Eye saw her it blessed her and the ear gave witness to her. By a Life of piety towards God and good will to her fellow Creatures she laid up for herself a sure reward which she is now gone to receive. I know not a better Character than hers. As Such I shall ever revere her memory.
     To you my dear and honourd uncle I wish every consolation which Religion can afford, for that is the only fountain to which we can repair when bowed down with distress. My Love to all my afflicted cousins for whom I feel more than I can express. I will write them when my mind feels more composed.
     
      I am Dear Sir most Affectionately Yours
      A Adams
     
     